IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,663



                     EX PARTE MICHAEL W. MORTON, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 86-452-K IN THE 26 TH JUDICIAL DISTRICT COURT
                        FROM WILLIAMSON COUNTY



        Per curiam. Womack, J. not participating. Womack, J. statement filed.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Third Court of Appeals affirmed his conviction. Morton v.

State, 761 S.W.2d 876 (Tex. App.–Austin 1988).

        This application for writ of habeas corpus is non-compliant with the appellate rules because

it contains more than one ground per page. TEX . R. APP . P. 73.1. However, because it is apparent

from the face of the record that Applicant is entitled to relief, the State has not moved to dismiss the
application as non-compliant, and the State agrees with the recommendation to grant relief, this

Court will exercise our inherent jurisdiction in this matter and address the application on its merits.

Ex parte Golden, 991 S.W.2d 859 (Tex. Crim. App. 1999).

       Applicant contends that he has newly discovered evidence that he is actually innocent of this

offense. The trial court has determined that no rational jury would have convicted Applicant in light

of the new evidence, which was previously unavailable to Applicant. The evidence, obtained

pursuant to post-conviction DNA testing and investigation, indicates that there may have been

another individual, and not Applicant, who committed this offense. After an independent review of

the record, we determine that Applicant is entitled to relief on his actual innocence claim. Ex parte

Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).

       Relief is granted. The judgment in Cause No. 86-452-K in the 26th Judicial District Court of

Williamson County is set aside, and Applicant is remanded to the custody of the Sheriff of

Williamson County to answer the charge against him. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: October 12, 2011
Do Not Publish